 


116 HRES 1012 EH: Resolution Recognizing the historic transformation of the United States-Republic of Korea alliance since the Korean War into a mutually beneficial, global partnership.
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 1012 
In the House of Representatives, U. S.,

November 18, 2020
 
RESOLUTION 
Resolution Recognizing the historic transformation of the United States-Republic of Korea alliance since the Korean War into a mutually beneficial, global partnership. 
 
 
Whereas the United Nations Security Council adopted Resolution 83 on June 27, 1950, recommending Members of the United Nations furnish assistance to the Republic of Korea and Resolution 84 on July 7, 1950, recommending members make military forces and other assistance available to a unified command under the United States of America; Whereas, on July 27, 1953, an Armistice Agreement was signed by United States Army Lieutenant General William Harrison, Jr., representing the United Nations Command with the Korean People’s Army and the Chinese People’s Volunteer Army to ensure a complete cessation of hostilities and of all acts of armed force in Korea until a final peaceful settlement is achieved; 
Whereas the Armistice Agreement remains in force today and that by its terms has neither formally ended the Korean war nor constituted a permanent settlement of peace on the Korean Peninsula; Whereas, on October 1, 1953, the Mutual Defense Treaty Between the United States and the Republic of Korea (5 UST 2368) was signed in Washington with ratification advised by the Senate on January 26, 1954, and the shared commitment to recognize an armed attack on either of the Parties as dangerous to each’s own peace and security and to act to meet the common danger in accordance with [each’s] constitutional processes and remains in force today; 
Whereas during the Korean war, 1,789,000 United States soldiers, sailors, airmen, and marines served in theater, 36,574 paid the ultimate sacrifice with their lives in defense of freedom in the Republic of Korea, and over 7,500 United States servicemembers remain classified by the Department of Defense as missing in action; Whereas, on October 7, 2016, H.R. 1475, entitled the Korean War Veterans Memorial Wall of Remembrance Act, was introduced in Congress by Representative Sam Johnson of Texas and became Public Law 114–230; 
Whereas according to House Report 114–433 to accompany H.R. 1475, H.R. 1475 authorizes a Wall of Remembrance to be added to the Korean War Veterans Memorial with the names of those that died in theater, are listed as missing, or prisoners of war, and would also list the number of members of the Korean Augmentation to the United States Army (KATUSA) who were killed in action, wounded in action, prisoners of war, or are listed as missing in action;  Whereas the ongoing conflict separated countless Korean families from one another, and an estimated 3,000 elderly South Koreans die every year without reuniting with their loved ones; 
Whereas in the 70 years since the outbreak of the Korean conflict, the United States-Republic of Korea alliance has transformed itself from a security relationship into a comprehensive global partnership; Whereas the Republic of Korea is considered one of the greatest success stories in the post-World War II era and constitutes a lynchpin of United States foreign policy in Northeast Asia; 
Whereas the United States and the Republic of Korea have stood shoulder to shoulder in all major military conflicts the United States has faced since the Korean war while maintaining peace on the Korean Peninsula; Whereas this partnership has contributed to regional and global prosperity through the shared values of democracy, free market economy, human rights, and the rule of law; 
Whereas it is in the national interest of the United States to maintain its forward deployed presence in the Republic of Korea through United States Forces Korea (USFK), a premier Joint Force that is well led, disciplined, trained and ready to Fight Tonight and win; Whereas the 70-year transformation of the United States-Korea alliance into a mutually beneficial partnership has recently led to important coordination and cooperation in confronting global pandemics including H1N1 in 2009, and COVID–19 in 2020; 
Whereas the Republic of Korea has made significant contributions to the global community in combating and containing COVID–19, including the manufacture and export of Reverse Transcription Polymerase Chain Reaction (RT–PCR) test kits to the United States Government and various States; Whereas, on May 8, 2020, the Republic of Korea donated 500,000 masks to be distributed to Korean war veterans throughout the United States, including the Navajo Nation, in a gesture of gratitude and in commemoration of the 70th anniversary of the outbreak of the Korean war; and 
Whereas, on May 10, 2020, the Republic of Korea donated 2,000,000 masks to the United States to help fill shortages in hospitals most impacted by COVID–19: Now, therefore, be it  That the House of Representatives— 
(1)underscores the continuing and crucial role of the alliance between the United States and the Republic of Korea in ensuring peace and stability in Asia and the world, including by providing security from the threat posed by the Democratic People’s Republic of Korea and its repeated provocations; (2)reaffirms the importance of close cooperation between the United States and the Republic of Korea in the Indo-Pacific, including on issues ranging from infrastructure and development financing to promoting good governance; 
(3)encourages the continued close and continuing ties between the people and governments of the two nations, as well as the contributions the near two million Korean-Americans have made to both societies; (4)commits to continuing and expanding United States-Republic of Korea medical and scientific and research collaboration, particularly since cooperation between the two countries has saved countless lives during the COVID–19 pandemic;  
(5)urges both countries to prioritize ongoing Special Measures Agreement negotiations and to reach mutually agreeable terms; and (6)recommits the United States to ensuring the relationship between the United States and Republic of Korea continues to grow and thrive into the foreseeable future. 
 
Cheryl L. Johnson,Clerk.
